LAND RENT CONTRACTUAL AGREEMENT MADE BETWEEN
MINISTRY OF AGRI TURE

AND

HUNAN DAFENGYUAN AGRICULTURE Co.,LTD

This Land Lease Agreement is made and entered by and between Ministry of Agriculture of FDRE

having its principal office at Bole sub city , Addis Ababa, Ethiopia, [herein after referred to as the
Lessor"].
and

HUNAN DAFENGYUAN AGRICULTURE CO.,Ltd is a Private limited company incorporated in
China and registered under Ethiopia , having its Registered Office at H.no 1005, Kebele 03/05, Bole
sub city, Addis Ababa Ethiopia [herein after referred to as "lessee", which expression where the context
admits shall also mean and include its successors and assigns, including a company to be incorporated for
the purpose here in after mentioned by the lessee in the Federal Democratic Republic of Ethiopia.

WHEREAS, the lessee, a business organization incorporated to engage in development of Sugar
Cane plantation and sugar processing under the relevant laws of Ethiopia; and requires sufficient
land in Gambela Regional State;

WHEREAS, the Lessor is willing to provide the required land lease basis in accordance with the
terms and conditions provided hereunder;

NOW THEREFORE, the parties have executed this land lease agreement on 25/11/2010 under the
terms and conditions indicated herein below.

Article 1
Scope of Agreement

1.1 The scope of this lease Agreement is to establish a long term land lease of rural land for
Sugar Cane farming and related activities on the land measuring 25,000 hectares, located in
Gambela Regional State, Agnuwa Zone, Dima District arround Ukach and awaya
kebeles together all rights of easement of amenities, fittings, fixtures, structures,
installations, property or other improvements standing thereon, to the company incorporated
for the purposes hereinafter mentioned by the lessee in the Federal Democratic Republic of
Ethiopia.

1.2 This Lease Agreement shall be applicable to the full and exclusive use of tl

Article 2
Period of the land lease and payment rate of the land lease

2.1 This land lease agreement is made for period of 40 years but can be renewed for another
additional years mutually agreed between the parties.

2.2 Land rental payment procedure

2.2.1 There shall be a 4 years grace period for the land rent, where the rent during this period
will be prorated over the remaining years annually, commencing from the date of execution of
this agreement .

2.2.2 Thereafter, the annual lease rate per hectare of land for use of agricultural
investment referred to an article 1 on this contract per hectare shall be birr 158
(Birr One Hundred Fifty Eight Only) , The annual amount of payment shall be
birr 3,950,000 (Birr Three Million Nine Hundred Fifty Thousand only) and the
total amount payment of contract period shall be birr 158,000,000 (Birr One
Hundred Fifty Eight Million only)

2.2.3 Up on payment of the lease for the amount of land contracted, the receipt should be immediately
issued to Lessee and a copy of which shall be submitted to district administrative office.

2.2.4 There shall be one year down payment for the land indicated herein above, the statement on No
2.2.1 of this article being as it is.

2.2.5 The lessor reserves the right to revise the lease payment rate as the need may arise in
consultation with the lessee

Article 3
Rights of the Lessee
The lessee has the right to:

3.1 Develop the land for development of Sugar Cane plantation and sugar processing that are agreed
and administer the land, in accordance with the terms of this agreement.
3.2 Build infrastructure such as dams, water boreholes, power houses, irrigation system, roads, bridges,

offices, residential buildings, fuel/power supply stations/out lets health/Hospitals/Dispensaries

educational facilities, at the discretion of Lessee upon consultation and submission_of permit

3.4 Develop and cultivate the land and harvest the crop and carry on all other activities by mechanization
or such other means that the lessee shall in its own discretion deem fit and proper in the
circumstances.

3.5 Get additional land based on the performance , accomplishment and need of the company.

3.6 Terminate the land lease agreement subject to at least six months prior written notice up on justified

good cause.

Article 4
Obligations of Lessee

4.1 Lessee shall bear the obligation to provide good care and conservation of the leased land and natural
resources thereon, with particular obligations to:
a) Conserve tree plantations that have not been cleared for earth works.
b) Apply appropriate working methods to prevent soil erosion in slopping areas.
c) Observe and implement the entire provision of legislations providing for natural resource
conservation.

d) conduct environmental impact assessment and deliver the report with in three months
of execution of this agreement.

4.2 The lessee should take over the leased land with in 30 days of execution of this agreement by
settling the required down payment as indicated in article 2.2.4

4.3 The lessee is expected to start to develop the land within six months from the date of execution of
the land lease Agreement or from the date of receipt of last of all the clearances from the
government and other agencies are received by the lessee which ever is latter.

4.4 Under the contract, the lessee shall develop 1/10" of the leased plot of land within the first year
from the date of signing of this land lease contract or from the date of receipt of all the clearances
from the government and other agencies, as may be required are received by the lessee, whichever
is later; accordingly, it shall develop the entire plot of leased land within a period of not more than
5 years starting from the date as specified above.

4.5 Upon expiry or termination of land lease contract or revocation of investment license, lessee shall

4.6
a
36

“try
ie
lpg? OF Bthipi
4.7 Once the annual land lease rent becomes payable up on completion of the grace period on the 6"
year the lessee has the obligation to settle the current annual land rent including the prorated
amount of the grace period to the Regions where the land is located during the months December
up to June every year as per predetermined lease rate for rural lands.

4.8 Lessee shall, up on entering into the lease contract, submit an advance action plan as regards the use
of the leased rural land accompanied by this contract document to the Ministry of agriculture and
rural development.

4.9 The lessee shall in no way make any unauthorized use of the leased land beyond the predetermined
purpose or objective or plan as stated in article 3 this agreement without expressed consent of the
lessor in writing.

4.10 Unless 75% of the project land is developed the lessee has no right to transfer the land or properties
developed on the land in favour of any other company or individual.

4.11 Up on developing 75 % of the land, the lessee can transfer the land or properties developed on the
land in favour of any other company or individual only with the prior permit of the lessor.

4.12 However the right of sub article 4.11 being as it is, the lessee shall not have the right to transfer

only the remaining land which is not developed.

Article 5
Right of Lessor
The lessor has exclusive right to:

5.1 Monitor and establish the fact that the lessee is discharging and accomplishing its obligations
diligently.

5.2 Restore such lands, covered by this lease which are not developed by the lessee on the expiry of one
year from the date specified for commencement of development in terms of clause 4.4 mentioned
above, provided however that the lessee is given six months prior notice and fails to cure such
failure with in such one year period.

5.3. The right of the lessor under article (5.1) above shall be exercised and performed in a manner that
does not cause any hindrances to the work and activities of the lessee.

5.4 Terminate the land lease agreement subject to at least six months prior

hie

x of this merSerient.

both parties by consultation up on justified good cause.

5.5 Shall have a right to amend the land rent, in accordance with Article

6.1

6.3

6.4

6.5

6.6

71

Wid

7.3.

Article 6
Obligations of Lessor

The lessor shall be obliged to deliver and hand over the vacant possession of leased land free of
impediments to the lessee within thirty(30) days after the down payment is effected.

In view of the importance of the proposed major investment, the lessor undertakes to provide or
cause to provide special investment privileges such as exemptions from taxation and import duties
of capital goods and repatriation of capital and profits granted under the investment laws of
Ethiopia.

The lessor herby covenants with and assures the lessee that there are no legal or other impediments
whatsoever in the Lessee's clearing the land and using the same for the lessee's activities on the land
covered by this Agreement, and purposes ancillary or incidental thereto.
To arrange access and use of facilities of the Federal government and the Regional State Research
centers with fee for the purpose of soil testing and mapping.

The lessor shall issue 6 (six) month advance notice prior to termination of this contract on the
grounds of failure to develop the land within the time limits in accordance with the contract
obligation or any damage on the natural resources or non performance of due payment of lease
charge and in the event of not addressing such issue, the Lessor may extend the time period for
such compliance or terminate the agreement, in terms of this agreement .

The lessor shall ensure during the period of lease, Lessee shall enjoy peaceful and trouble free
possession of the premises and it shall be provided adequate security, free of cost, for carrying out
its entire activities in the said premises, against any riot, disturbance or any other turbulent time

other than force majeure, as and when requested by the Lessee.

Article 7

Delivery of the lease land

The lessor shall, deliver to the lessees the site plan and the clear title certificate or certificates of the land

within thirty days from the date of signing this contract with lessor.

If the delivery process cannot be effected due to and reason caused on the p: ‘Aboriesse
A

bn ureSbal ‘lity
NYS ‘ ia =

informing the Lessee in writing, to that effect the lessor shall not assu:

failure. *

ee:
\ ~

Article 8
Contract Amendment and Renewal
8.1 This land lease Agreement shall be renewed on the same terms and conditions.
8.2 If any of the parties wish to renew the agreement, it shall inform the other party at least six

months before the expiration of the contract period.

Article 9
Grounds for contract termination
The land Lease Agreement may be terminated for the following reasons, namely:
9.1 Upon expiry of the Lease contract period, or such extended period as may be agreed by the parties.
9.2 Upon the failure of the lessor to deliver the land to the lessee due to causes other than
‘Force majeure’.

9.3 Upon the failure of the lessor to fulfill or observe any of its obligations or covenants herein contained
after the Lessee has given a written notice of six month and the Lessor fails to so observe and perform.

9.4 Upon the failure of the Lessee to settle the annual rental and other relevant tax payments for two
consecutive years.

9.5 Upon the failure of the Lessee to perform its obligations, within its control under this contract after the
Lessor has given to the lessee six months prior notice calling upon the lessee to observe and perform
such obligations

9.6 Up on giving at least a six month advance notice by the lessor in writing to the lessee to terminate this
lease contract for its own good reasons as indicated on sub article 5.4.

9.7 Up on giving at least a six month advance notice by the lessee in writing to the lessor to terminate this
lease contract for its own good reasons as indicated on sub article 3.6.

Article 10

Consequences of Contract Termination Proced

10.1 On termination of this Land Lease Agreement, the Lessee shall surrt ‘the leased land back to't b

Lessor within one year from the date of termination.

greets e «
& * aAidreke

10.2 If this Agreement is terminated by the Lessee for any of the reasons stated in Article 9 3 and 9.6 the
lessor shall pay to the Lessee the value of improvements effected by the Lessee on the land at then
market price after setting off any dues on account of rentals or taxes.

10.3. If this agreement is terminated by the lessor for any of the reasons stated in article 9.4, 9.5 and 9.7 no
payment shall be made by the Lessor to the Lessee on such termination.

10.4 Where the agreement is terminated up on the expiry of the term of the lease agreement for the
reasons on article 9 the lessor has priority right to purchase properties over the land in negotiation
with the lessee and, if not the lessee has the right to sale it to any interested third party up on
written permit of the lessor. In doing So the lessor or any concerned government authority shall
expeditiously allow the lessee to do so.

Article 11
Registration

This Land Lease Agreement shall not be subject to registration and approval by a notary office. However,
the lessor as a representative and the highest authority of the Federal Democratic Republic of Ethiopian
government with respect to this lease agreement, shall guarantee validity of this Agreement despite
absence of the registration. Furthermore copies of the contract agreement shall be sent to the lessee,
District administration, finance office, investment commission and other concerned bodies through lessor
enclosed with covering letter of cooperation.

Article 12
Governing Law

The governing law for operations under the agreement shall be the laws of Ethiopia.

Article 13
Force Majeure

Conditions of force majeure shall be governed by the Ethiopian Civil code.

Article 14

The lessor warrants that i
Article 15
Controlling calendar

The Ethiopian calendar shall be used and shall be controlling for the purpose of this agreement.

Article 16
Annex to the Agreement
The documents listed below shall be annexed and considered as part and parcel of this Agreement.
16.1 The site plan of the leased land
16.2 Photocopy of the ID or passport of the Lessee or duly authorized person by the lessee.
16.3 Photocopy of the Memorandum and Articles of Association of the Lessee.
Article 17
Settlement of Disputes

In the event of a dispute arising between the lessor and the lessee arising out of or in connection with this Land
Lease Agreement, both parties will do their utmost to resolve the dispute amicably and to their mutual
satisfaction and if they are unable to achieve such a settlement the dispute shall be referred to Ethiopian
Federal Court.

Article 18
Office and Notices

18.1 The Lessee shall establish and maintain an office in Ethiopia as may be

necessary or convenient for carrying out operations.

18.2 All communications and notice required to be sent from one pai

in the preamble of this Agreement.

Article 19
Effective Date of the contract

This land lease Agreement shall remain effective for 40 years starting from the date of 25/11/2010 and shal!
come to expiry as of the date of 24/11/2050

LESSOR LESSEE

SIGNED AND SEALED and DELIVERED SIGNED, SEALED and DELIVERED

For and on behalf of the For and on behalf of
Ministry of Agriculture Hunan Dafengyuan. \
Wee "
Signature-=-f- =. Signature-Ri-= ina
e iefera Detbew ol sid 0
Date—-----—-— Minister Date--=-4- Li2/ 9 \
Witnesses m

Name Address

i)
